NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELI SANDOVAL,                                   No.    18-35536

                Petitioner-Appellant,           D.C. No. 3:17-cv-01214-JR

 v.
                                                MEMORANDUM*
MARY MITCHELL, Western Regional
Director, Federal Bureau of Prisons and
JOSIAS SALAZAR, Warden,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Federal prisoner Eli Sandoval appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We

have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Ivy v. Pontesso,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
328 F.3d 1057, 1059 (9th Cir. 2003), we affirm.

      Sandoval challenges a prison disciplinary proceeding in which he was

sanctioned with the disallowance of good conduct time after he was found to have

committed the prohibited act of possession of drugs not prescribed by the medical

staff. Sandoval contends that, because he did not possess a mood-altering

substance, the Disciplinary Hearing Officer (“DHO”) should have charged him

with a lesser violation. Sandoval provides no authority for this contention. The

record demonstrates that Sandoval received the procedural due process protections

to which he was entitled. See Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974).

Moreover, “some evidence” – including Sandoval’s admissions, the incident

report, prison staff statements, and photographs – supported the DHO’s decision.

See Superintendent v. Hill, 472 U.S. 445, 455-56 (1985).

      Sandoval’s motion for an extension of time is granted. The Clerk shall file

the brief received at Docket Entry No. 19, which has been considered by the court.

      AFFIRMED.




                                         2                                   18-35536